Exhibit 10.1

BRUSH ENGINEERED MATERIALS INC. and SUBSIDIARIES
MANAGEMENT PERFORMANCE COMPENSATION PLAN
2009 PLAN YEAR

(as adopted February, 2009)

I. INTRODUCTION
The Management Performance Compensation Plan (“the Plan”) provides incentive
compensation to eligible employees based principally on annual financial
performance. Plan awards have a significant portion based on Company and/or
Business Unit performance (“financial performance”), a component that recognizes
individual and combined contributions toward personal/team objectives
(“Personal/Team Performance”), and, for some participants, a “relative” company
peer group financial measure.

II. DEFINITIONS
Plan Year:
The fiscal year for which the Company’s Business Unit performance, and any Plan
awards are calculated.

Business Unit Performance:
The Executive Staff will designate the Business Units/Subsidiaries that are
eligible for participation in the Plan for the Plan Year.

Each business unit has defined financial performance measures, which have in
turn been approved by the Compensation Committee of the Board and/or the
Executive Staff. These measures are expressed as a Minimum, Target and Maximum.
Plan Awards include a “Financial Performance Component” based on the Business
Unit performance.

Personal/Team Performance:
An assessment is made of an individual’s achievements and his/her contributions
to work/project teams during the Plan Year. This assessment is expressed as a
percentage of base compensation. The “Personal/Team Performance” component is
distinct from the “Financial Performance” component.



    Operating Profit (“OP”):

Profit or loss, before interest and taxes, and for domestic and international
operations. Operating Profit will include any special write-off or accounting
charge and accrued performance or incentive compensation.

Peer Group Return on Invested Capital (ROIC)
The publicly available return on invested capital change for those peer group
companies included in the Company’s self-declared peer group in comparison to
the Company. Due to the delays in reported information, the measurement period
will include the fourth quarter of the prior year as well as the first three
quarters of the current plan year. This “relative” company peer group financial
measure is an independent measure and is not influenced by any other financial
performance measure set by the Company for the plan year.

Working Capital:
This is a monthly calculation based on Business Unit/Subsidiary worldwide
accounts receivable and FIFO inventory divided by annualized worldwide sales
(current month plus prior two months annualized). The result being working
capital as a percent of sales. At the end of the year the average of the twelve
monthly, annualized sales numbers and twelve monthly working capital numbers
(A/R and inventory) are calculated and a percent to sales is calculated based on
the averages for the twelve periods. This twelve-month average is the basis for
the incentive metric for working capital management.

Other Metrics:
From time to time, other metrics will be adopted that are aligned with a
Business Unit’s strategy and market challenges. These metrics will be defined
and tracked by the corporate accounting department, subject to approval by the
Executive Staff.

Base Compensation:
The participant’s annual base salary in effect on September 30 of the Plan Year.

III. PARTICIPATION
At the beginning of the Plan Year, the Executive Staff will identify exempt,
salaried employees whose responsibilities affect progress on critical issues
facing the Company. Those individuals selected by the Executive Staff will be
notified of their participation in the Plan, their performance compensation
grade and performance compensation opportunity, and their applicable Business
Unit designation.

Following the beginning of the Plan Year, the Executive Staff may admit new
hires or individuals who are promoted or assigned additional and significant
responsibilities. The Executive Staff may also alter performance compensation
grade assignments to reflect changed responsibilities of participants during the
Plan Year.

An employee who replaces or otherwise assumes the job functions or role of an
employee, does not automatically assume the plan participation that had applied
to the incumbent. Rather, participation by the new or replacing employee must be
individually considered and approved.

Employees who are designated as participants before April 1 of the Plan year are
eligible for full participation. Participants who are newly employed on or after
April 1 and before July 1 are eligible for half of any award available for
Personal/Team and Financial (Business Unit and/or Company) performance.

Participants who transfer from the Exempt Salaried Performance Compensation Plan
to the Management Performance Compensation Plan on or after April 1 and before
July 1 are eligible for full participation in the Personal/Team performance
component and for half participation in the Financial (Business Unit and/or
Company) performance component. Their eligibility under the Exempt Salaried
Performance Compensation Plan ceases for the Plan Year.

Changes in performance compensation grade assignments will result in prorated
participation in awards.

The eligibility of employees hired or with changed job responsibilities after
June 30 will not be considered until a possible, subsequent Plan Year.

Normally, employees who are participants in any other annual incentive,
commission or performance compensation plan are not eligible. The Executive
Staff may consider prorated participation under special circumstances.

With two exceptions, participants must be employed on the last day of the Plan
Year in order to be eligible for any performance compensation award. For a
participant who becomes eligible for and who elects a severance option under the
Chronic Beryllium Disease Policy as amended, any award under the Plan will be
prorated to the beginning of the month after the employee exercises the
severance option. The second exception pertains to retirement under a Company
pension plan, in which case, any award will be prorated to the beginning of the
month following the employee’s retirement date. In no event will a prorated
award be earned where the proration percent is 1/3 or less.

Eligible employees who have been on a leave of absence in excess of 13 weeks
during the plan year will have their award reduced on a pro-rata basis to
reflect their actual contribution.



    IV. PERFORMANCE COMPENSATION OPPORTUNITY FOR FINANCIAL PERFORMANCE

The Compensation Committee of the Board of Directors will establish Minimum,
Target and Maximum levels for each financial measurement.

The Executive Staff will assign participants to a specific Business
Unit/Subsidiary for the performance compensation opportunity for Financial
Performance.

Below is a summary of the performance compensation opportunity for the Plan
Year.

         
Grade
D
E
  Financial Component
20%
10%   Personal Team
0-14%
0-14%

Opportunity for participants in Grades A, B and C will be individualized as
determined by the Compensation Committee or the Executive Staff.

The “Financial Performance” component of awards (Business Unit, Company,
sub-unit, and/or other measurement), will begin once the Minimum level has been
attained for Operating Profit. None of the other financial components will
result in an award unless the Minimum level for Operating Profit has been met.
Performance, which reaches or exceeds the Maximum value of the measure, will
result in awards at 200 percent of Target opportunity. Award amounts for levels
of achievement between Minimum and Target and between Target and Maximum will be
prorated according to the level of achievement.

Financial awards will be prorated for transfers between units (Business Unit
and/or Company) according to the length of service by months in each unit during
the Plan Year.



V.   PERFORMANCE COMPENSATION OPPORTUNITY for PERSONAL/TEAM PERFORMANCE

An Operating Profit “threshold” may be established, which must be achieved in
order to make available a bonus opportunity to recognize the Personal/Team
performance. If established, meeting this threshold would result in a
Personal/Team opportunity payout. This threshold can be different than the
Minimum Operating Profit level necessary to create a Financial Performance
opportunity.

No awards for Personal/Team performance will be paid if a Threshold is
established and is not met.

The “total pool” for Personal/Team performance of participants would typically
average about 10 percent of the base compensation of participants, if the
Operating Profit metric meets or exceeds Target. Performance below Target could
result in the total pool being reduced to a lesser amount. The Business Unit
Executive and the Executive Staff will decide allocation of the pool among
eligible participants based on their performance throughout the plan year
relative to achieving established goals and objectives.

VI. PAYMENT
Distribution of any performance compensation awards under the Plan to
participants will be no later than March 15 of the year following the Plan Year.

VIII. GENERAL PROVISIONS
The Executive Staff has authority to make administrative decisions in the
interests of the Plan.

The Board of Directors, through its Compensation Committee, shall have final and
conclusive authority for interpretation, application, and possible modification
of this Plan or established targets. The Board of Directors reserves the right
to amend or terminate the Plan at any time. Subject to the preceding sentences,
any determination by the Company’s independent accountants shall be final and
conclusive as it relates to the calculation of financial results.

This Plan is not a contract of employment.

